NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

MARTHA MAXEY a/k/a MARTHA                )
PETERSON-MAXEY;                          )
                                         )
             Appellants,                 )
                                         )
v.                                       )    Case No. 2D18-1930
                                         )
WILMINGTON SAVINGS FUND                  )
SOCIETY, FSB, d/b/a CHRISTIANA           )
TRUST, NOT INDIVIDUALLY BUT              )
AS TRUSTEE FOR PRETIUM                   )
MORTGAGE ACQUISITION TRUST,              )
AS ASSIGNEE OF WELLS FARGO               )
BANK, N.A.; DARYL MAXEY a/k/a            )
DARYL AARON MAXEY; CLERK OF              )
COURT OF PINELLAS COUNTY,                )
FLORIDA; and ANY AND ALL                 )
UNKNOWN PARTIES CLAIMING                 )
BY THROUGH, UNDER, OR                    )
AGAINST THE HEREIN NAMED                 )
INDIVIDUAL DEFENDANT(S) WHO              )
ARE NOT KNOWN TO BE DEAD                 )
OR ALIVE, WHETHER SAID                   )
UNKNOWN PARTIES MAY CLAIM                )
AN INTEREST AS SPOUSES,                  )
HEIRS, DEVISEES, GRANTEES,               )
OR OTHER CLAIMANTS,                      )
                                         )
             Appellees.                  )
                                         )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia Newton, Judge.

Martha Maxey, pro se.
Adam J. Knight and Jacqueline Simms-
Petredis of Burr & Forman LLP, Tampa,
for Appellee Wells Fargo Bank, N.A.

No appearance for remaining
Appellees.


PER CURIAM.


            Affirmed.


LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -2-